MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                        Oct 02 2015, 9:14 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                       Gregory F. Zoeller
Evansville, Indiana                                      Indianapolis, Indiana

                                                         Justin F. Roebel
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard W. Robb, Jr.,                                    October 2, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1502-CR-52
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable Kelli E. Fink,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1310-FA-1133



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 1 of 10
[1]   In this interlocutory appeal, Richard W. Robb, Jr., appeals the trial court’s

      denial of his motion to dismiss a charge for class A felony Dealing in

      Methamphetamine.1 Robb has previously been convicted of possession of

      methamphetamine with intent to deal in the Eastern District of Missouri. Robb

      contends that Ind. Code § 35-41-4-5 bars his subsequent prosecution in Indiana

      for dealing in methamphetamine because Robb claims the Indiana offense

      constitutes the “same conduct” for which he has already been convicted in the

      Eastern District of Missouri.


[2]   We affirm.


                                           Facts & Procedural History


[3]   We glean the facts giving rise to the Indiana charge for dealing in

      methamphetamine from the probable cause affidavit. On October 16, 2013, a

      detective with the Evansville Vanderburgh County Drug Task Force (Drug

      Task Force) received information from a confidential informant that Robb had

      returned to Evansville from Texas with a large amount of methamphetamine.

      A second confidential informant informed the detective that Robb was staying

      in an apartment near the 1600 block of East Michigan Street and that he kept

      methamphetamine in his vehicle, which the informant identified as a teal green




      1
       See Ind. Code § 35-48-4-1.1. Effective July 1, 2014, this offense was reclassified as a Level 2 felony.
      Because Robb committed this offense prior to that date, it retains its prior classification as a class A felony.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015                  Page 2 of 10
      Mazda. Members of the Drug Task Force did a sweep of the vehicles located in

      the parking lot near an apartment rented by Robb’s girlfriend at that location.

      A canine indicated that drugs were possibly located in the vehicle believed to

      belong to Robb. Members of the Drug Task Force then sought and obtained a

      search warrant for Robb’s car.


[4]   Prior to executing the search warrant for Robb’s vehicle, members of the Drug

      Task Force approached the apartment where they believed Robb to be located

      to conduct a knock and talk. Before the officers arrived at the door, Robb

      exited the apartment, observed the officers, and immediately turned and ran

      back into the apartment. Robb then attempted to exit through a balcony door,

      but when he encountered another officer, he retreated back into the apartment.

      Robb was ultimately taken into custody inside the apartment. During the

      arrest, a key fob later determined to be for the teal green Mazda fell out of the

      pocket of Robb’s shorts. While in custody, Robb admitted that there was

      methamphetamine located in his car.


[5]   During a subsequent search of Robb’s car, members of the Drug Task Force

      recovered a package containing a crystal-like substance that field tested positive

      for methamphetamine and had a field weight of 238.8 grams. Officers also

      recovered two drug ledgers from Robb’s wallet during the search of the vehicle.


[6]   On October 18, 2013, the State charged Robb in Vanderburgh County Circuit

      Court with Count I, dealing in methamphetamine as a class A felony, and

      Count II, resisting law enforcement as a class A misdemeanor. The State


      Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 3 of 10
      subsequently filed a habitual offender enhancement to Count I. The charging

      information for the dealing offense states:


              [I]n Vanderburgh County, State of Indiana, on or about October
              16, 2013, Richard W. Robb Jr. did possess with intent to deliver
              methamphetamine, pure or adulterated, said methamphetamine
              having a weight of three (3) grams or more, contrary to the form
              of the statutes in such cases made and provided by I.C. 35-48-4-
              1.1(a)(2) and against the peace and dignity of the State of
              Indiana.


      Appellant’s Appendix at 14. Robb entered a preliminary plea of not guilty on

      October 22, 2013.


[7]   At the time of his October 2013 arrest in Vanderburgh County, Robb was out

      on bond following an arrest in Pemiscot County, Missouri. The facts of that

      case are that on July 26, 2013, Robb was in a vehicle that fled from police.

      While fleeing, one of the suspects in the car threw a bag out of the car window

      that contained approximately 546.4 grams of a mixture substance, which was

      later determined to include 310.9 grams of actual methamphetamine. Robb

      claimed that “some other dude” was in the vehicle, threw out the package of

      drugs, and then jumped from the car. Id. at 43. One of the other suspects,

      however, identified Robb as the driver of the vehicle and as the individual who

      threw the drugs from the car. Police video also contradicted Robb’s claim that

      another person was present in the vehicle and jumped from the vehicle.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 4 of 10
[8]   On November 21, 2013, following his arrest in Indiana, a federal grand jury

      indicted Robb on a charge of possession of methamphetamine with intent to

      deal based on his acts in Missouri. The indictment provided as follows:


              On or about July 26, 2013, in Pemiscot County, Missouri, in the
              Eastern District of Missouri,


                                          RICHARD W. ROBB,


              The defendant herein, knowingly and intentionally possessed
              with intent to distribute five hundred grams or more of a mixture
              or substance containing a detectable amount of
              methamphetamine, a controlled Substance, in violation of Title
              21, United States Code, Section 841(a)(1) and punishable under
              Title 21, United States Code, Section 841(b)(1)(A)(viii).


      Id. at 107. On June 17, 2014, Robb pleaded guilty to possession with intent to

      distribute in the federal cause and was sentenced to 151 months in the United

      States Bureau of Prisons.


[9]   On November 10, 2014, after Robb was returned to Vanderburgh County, Robb

      filed with the Vanderburgh Circuit Court a motion to dismiss Count I, as

      charged by the State of Indiana, on grounds that he had already been convicted

      of the same crime in the Eastern District of Missouri. The trial court held a

      hearing on Robb’s motion to dismiss on January 5 and 9, 2015, and thereafter

      entered an order denying Robb’s motion on January 27, 2015. The trial court

      granted Robb’s request to certify its order for interlocutory appeal. This court

      accepted jurisdiction.


      Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 5 of 10
                                           Discussion & Decision


[10]   On appeal, Robb argues that the prosecution of him for the offense set forth in

       Count I is barred by statutory double jeopardy principles set forth in I.C. § 35-

       41-4-5. Specifically, Robb argues that because he was convicted and sentenced

       in the Eastern District of Missouri for the same conduct giving rise to Count I

       herein, the trial court erred in denying his motion to dismiss.


       Generally, we review a trial court’s ruling on a motion to dismiss a charging

       information for an abuse of discretion. Delagrange v. State, 951 N.E.2d 593, 594

       (Ind. Ct. App. 2011), trans. denied. Whether a prosecution is barred by double

       jeopardy, however, is a question of law. State v. Allen, 646 N.E.2d 965, 972

       (Ind. Ct. App. 1995), trans. denied. Where the issue before the court is a

       question of law, a de novo standard of review is applied. Austin v. State, 997

       N.E.2d 1027, 1039 (Ind. 2013).


[11]   We begin by noting that federal and state governments are considered separate

       or dual sovereigns. Smith v. State, 993 N.E.2d 1185, 1189 (Ind. Ct. App. 2013)

       (citing Allen, 646 N.E.2d at 968), trans. denied. Although the Indiana and

       United States Constitutions provide no protection from double jeopardy as

       between “dual sovereigns,” Indiana has provided statutory protection against

       double jeopardy in such situations. See Allen, 646 N.E.2d at 967-68. Thus, the

       issue before us is one of statutory interpretation, not of constitutional

       dimension.


[12]   Indiana’s double jeopardy statute provides:

       Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 6 of 10
               In a case in which the alleged conduct constitutes an offense
               within the concurrent jurisdiction of Indiana and another
               jurisdiction, a former prosecution in any other jurisdiction is a
               bar to a subsequent prosecution for the same conduct in Indiana,
               if the former prosecution resulted in an acquittal or a conviction
               of the defendant . . . .


       I.C. § 35-41-4-5. That is, a former conviction in any other jurisdiction bars

       subsequent prosecution by this State for the “same conduct.” Allen, 646 N.E.2d

       at 968. This determination is made by considering the “overt acts” alleged in

       the sister jurisdiction’s charge in juxtaposition with the allegation in the State’s

       charge. Id. at 972.


[13]   In support of his argument that Count I is based on the “same conduct” for

       which he was convicted and sentenced in the federal case, Robb directs us to

       Paragraph 21 of the federal pre-sentence investigation report (PSI). Paragraph

       21 falls under the heading “The Offense Conduct” and gives a detailed account

       of the events of July 26, 2013, i.e., the subject of the federal indictment, as well

       as a brief summary of the events of October 16, 2013, i.e., the subject of Count I

       as charged by the State of Indiana. Appellant’s Appendix at 65. Robb also points

       to that portion of the PSI describing the impact of the plea agreement on

       sentencing, wherein it is noted that the base level offense for purposes of

       sentencing without the benefit of the plea agreement would have been

       calculated by combining the amount of methamphetamine-mixture and

       methamphetamine Robb had in July and October 2013. Robb maintains that

       these references to the events that are the subject of Count I shows that the


       Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 7 of 10
       October 16th conduct was “considered and incorporated during all phases of the

       prosecution of the federal case”. Appellant’s Brief at 9.


[14]   Although Robb’s federal plea agreement and his federal PSI both describe the

       events that took place in Indiana on October 16, 2013, including his possession

       of 238.8 grams of methamphetamine as part of his criminal conduct on that

       date, Robb did not provide us with a transcript of his guilty plea hearing

       showing that such was actually considered as part of the factual basis for his

       guilty plea or was considered by the court in sentencing. Robb has not

       presented any evidence that the district court judge actually relied on the factual

       assertions concerning the Indiana charge.


[15]   In fact, the record before us actually supports a finding contrary to Robb’s

       assertions in that the indictment in the federal case as well as the “Judgment in

       a Criminal Case” signed by the district court judge refer only to Robb’s conduct

       on July 26, 2013, and his possession of 500 grams or more of a substance

       containing a detectable amount of methamphetamine. Noticeably absent from

       those documents is any reference to the facts underlying the Indiana offense.

       We thus view the references in the guilty plea and PSI to the facts giving rise to

       the Indiana charge as mere surplusage because they clearly do not relate to the

       offense charged in the indictment or reflected in the federal judgment of

       conviction. Furthermore, the district court judge indicated in the federal

       judgment that Robb would be tried separately for his Indiana conduct,

       specifically noting that the sentence imposed therein “shall run concurrent with



       Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 8 of 10
       any sentence imposed” by the Vanderburgh Circuit Court in this cause.

       Appellant’s Appendix at 56.


[16]   To the extent the federal court noted that the Indiana case was “related” to the

       federal case, id. at 56, such does not equate to a finding that the two offenses are

       the “same conduct” or overt acts. To be sure, the crimes are indeed related in

       that Robb committed the Indiana offense while released on bond from the

       Missouri offense and the two offenses are similar in nature. As noted above,

       however, the offenses occurred on separate dates, in different states, and

       involved different amounts. In this vein, we fail to see how the Eastern District

       of Missouri would have had jurisdiction over the Indiana offense.


[17]   We further observe that the Indiana conduct was included as part of Robb’s

       lengthy criminal history as set forth in the PSI. Although the fact that the

       Indiana crime occurred while Robb was released on bond in Missouri is

       relevant to the federal proceedings as part of his criminal history, such

       consideration for sentencing purposes does not translate into a finding that the

       federal charge included the “same conduct” that gives rise to the Indiana

       charge. We are likewise not convinced that the facts of the Indiana offense

       were considered in establishing the base level offense for federal sentencing

       purposes. In any event, even if considered, it remains that the offenses are not

       the “same conduct.”


[18]   In considering the charging information in the federal case with the charging

       information herein, it is clear that Robb’s possession of methamphetamine in


       Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 9 of 10
       Indiana was at a separate time and involved a different act of possession than

       that identified in the federal indictment and judgment. The two offenses do not

       involve the “same conduct.” We therefore conclude that prosecution for

       possession of methamphetamine with intent to deal (as charged in Count I

       herein) is not barred by I.C. § 35-41-4-5 because the alleged conduct underlying

       the state charge is not the “same conduct” that underlies the federal indictment

       and conviction.


[19]   Judgment affirmed.


[20]   Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1502-CR-52 | October 2, 2015   Page 10 of 10